                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

VICTORIA GODWIN,

          Plaintiff,

v.                                                              Case No: 8:18-cv-1502-T-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________

                                      OPINION AND ORDER

          Plaintiff, Victoria Godwin, seeks judicial review of the final decision of the Commissioner

of the Social Security Administration (“SSA”) denying her claim for a period of disability and

Disability Insurance Benefits (“DIB”). The Commissioner filed the Transcript of the proceedings

(hereinafter referred to as “Tr.” followed by the appropriate page number), and the parties filed

legal memoranda setting forth their respective positions. For the reasons set out herein, the decision

of the Commissioner is AFFIRMED pursuant to § 205(g) of the Social Security Act, 42 U.S.C. §

405(g).

      I.      Social Security Act Eligibility, Standard of Review, Procedural History, and the
              ALJ’s Decision

          A. Social Security Act Eligibility

          The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(i), 423(d)(1)(A), 1382(a)(3)(A); 20 C.F.R. §§ 404.1505, 416.905. The

impairment must be severe, making the claimant unable to do his previous work, or any other
substantial gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2),

1382(a)(3); 20 C.F.R. §§ 404.1505-404.1511, 416.905-416.911.

       B. Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405 (g). “Substantial evidence is more than a scintilla and is such relevant evidence

as a reasonable person would accept as adequate support to a conclusion. Even if the evidence

preponderated against the Commissioner’s findings, we must affirm if the decision reached is

supported by substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004)

(citing Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997)); Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990). In conducting this review, this Court may not reweigh the evidence

or substitute its judgment for that of the ALJ, but must consider the evidence as a whole, taking

into account evidence favorable as well as unfavorable to the decision. Martin v. Sullivan, 894

F.2d 1329, 1330 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). However,

the District Court will reverse the Commissioner’s decision on plenary review if the decision

applied incorrect law, or if the decision fails to provide sufficient reasoning to determine that the

Commissioner properly applied the law. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064,

1066 (11th Cir. 1994).      The Court reviews de novo the conclusions of law made by the

Commissioner of Social Security in a disability benefits case. Social Security Act, § 205(g), 42

U.S.C. § 405(g).

       The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R. §§ 404.1520,

416.920. At step one, the claimant must prove that he is not undertaking substantial gainful

employment.     Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001), see 20 C.F.R. §




                                                -2-
404.1520(a)(4)(i). If a claimant is engaging in any substantial gainful activity, he will be found

not disabled. 20 C.F.R. § 404.1520(a)(4)(i).

       At step two, the claimant must prove that he is suffering from a severe impairment or

combination of impairments. Doughty, 245 F.3d at 1278, 20 C.F.R. § 1520(a)(4)(ii). If the

claimant’s impairment or combination of impairments does not significantly limit his physical or

mental ability to do basic work activities, the ALJ will find that the impairment is not severe, and

the claimant will be found not disabled. 20 C.F.R. § 1520(c).

       At step three, the claimant must prove that his impairment meets or equals one of

impairments listed in 20 C.F.R. Pt. 404, Subpt. P. App. 1; Doughty, 245 F.3d at 1278; 20 C.F.R. §

1520(a)(4)(iii). If he meets this burden, he will be considered disabled without consideration of

age, education and work experience. Doughty, 245 F.3d at 1278.

       At step four, if the claimant cannot prove that his impairment meets or equals one of the

impairments listed in Appendix 1, he must prove that his impairment prevents him from

performing his past relevant work. Id. At this step, the ALJ will consider the claimant’s RFC and

compare it with the physical and mental demands of his past relevant work. 20 C.F.R. §

1520(a)(4)(iv), 20 C.F.R. § 1520(f). If the claimant can still perform his past relevant work, then

he will not be found disabled. Id.

       At step five, the burden shifts to the Commissioner to prove that the claimant is capable of

performing other work available in the national economy, considering the claimant’s RFC, age,

education, and past work experience. Doughty, 245 F.3d at 1278; 20 C.F.R. § 1520(a)(4)(v). If

the claimant is capable of performing other work, he will be found not disabled. Id. In determining

whether the Commissioner has met this burden, the ALJ must develop a full and fair record

regarding the vocational opportunities available to the claimant. Allen v. Sullivan, 880 F.2d 1200,



                                               -3-
1201 (11th Cir. 1989). There are two ways in which the ALJ may make this determination. The

first is by applying the Medical Vocational Guidelines (“the Grids”), and the second is by the use

of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). Only after the

Commissioner meets this burden does the burden shift back to the claimant to show that he is not

capable of performing the “other work” as set forth by the Commissioner. Doughty v. Apfel, 245

F.3d 1274, 1278 n.2 (11th Cir. 2001).

       C. Procedural History

       Plaintiff protectively filed a Title II application for a period of disability and DIB on

December 22, 2014, alleging disability beginning September 1, 2012. (Tr. 277-83). Plaintiff’s

application was denied initially and upon reconsideration. (Tr. 171, 191). Plaintiff requested a

hearing and, on February 23, 2017, a hearing was held before Administrative Law Judge Robert

Ballieu (“the ALJ”). On June 13, 2017, the ALJ issued an Unfavorable Decision finding Plaintiff

not disabled. (Tr. 15-24). Plaintiff requested review of the hearing decision to the Appeals Council

and the Appeals Council denied review on May 5, 2018. (Tr. 1-4). The Commissioner’s decision

became final and Plaintiff therefore filed this civil action in the Middle District of Florida. The

parties having filed memoranda setting forth their respective positions, this case is ripe for review.

       D. Summary of the ALJ’s Decision

       At step one of the sequential evaluation, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since September 1, 2012, the alleged onset date. (Tr. 17). At step two,

the ALJ found that Plaintiff had the following severe impairments: cervical and lumbar

degenerative disc disease, right knee degenerative joint disease, sciatica with neuralgia, near-

morbid obesity, bipolar disorder, and anxiety. (Tr. 17). At step three, the ALJ found that Plaintiff




                                                -4-
did not have an impairment or combination of impairments that meets or medically equals the

severity of any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18).

          Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to

              perform sedentary work as defined in 20 CFR 404.1567(a) except the
              claimant can lift and or carry 10 pounds occasionally and less than 10
              pounds frequently. The claimant can stand and/or walk for 2 hours in an
              8-hour workday, sit 6 hours in an 8-hour workday, and push/pull limited
              to the weights given above. The claimant can occasionally climb, kneel,
              stoop, crouch, and crawl, but can never climb ladders, ropes, or scaffolds.
              The claimant is able to understand, remember and apply simple
              instructions. The claimant can interact appropriately with supervisors,
              coworkers, and the occasionally the general public. The claimant can
              concentrate, persist and maintain pace for 2 hours at a time. The claimant
              can manage herself and adapt to routine changes in the workplace.

(Tr. 19-20). At step four, the ALJ found that Plaintiff was capable of performing her past relevant

work as a solderer. (Tr. 23). The ALJ concluded that Plaintiff was not under a disability from

September 1, 2012, through the date of the decision, June 13, 2017. (Tr. 24).

    II.       Analysis

          Plaintiff raises a single issue on appeal: whether the ALJ erred by finding that Plaintiff had

past relevant work as a solderer. (Doc. 23 p. 5-8). Plaintiff argues that her earning records indicate

that her earnings in 2011 and 2012 are not consistent with full-time work. (Doc. 23 p. 5). Plaintiff

argues that although her earnings as a solderer in 2012 were above the threshold for presumptive

substantial gainful activity, “is is not clear that this constituted substantial gainful activity.” (Doc.

23 p. 6). Plaintiff argues that the ALJ was not aware that Plaintiff only worked part-time in 2011

and 2012. (Doc. 23 p. 6). In response, Defendant argues that substantial evidence supports the

ALJ’s determination that Plaintiff had past relevant work as a solderer. (Doc. 24 p. 5-9).




                                                  -5-
       It is the claimant’s burden to prove that she is unable to perform her previous work. Barnes

v. Sullivan, 932 F.3d 1356, 1359 (11th Cir. 1991) (citing Lucas v. Sullivan, 918 F.2d 1567, 1571

(11th Cir. 1990); Cannon v. Bowen, 858 F.2d 1541, 1544 (11th Cir. 1988); Jones v. Bowen, 810

F.2d 1001, 1005 (11th Cir. 1986)). “Past relevant work is work that [a claimant has] done within

the past 15 years, that was substantial gainful activity, and that lasted long enough for [a claimant]

to learn to do it.” 20 C.F.R. § 416.960(b)(1). To constitute “substantial gainful activity,” the work

activity must be both substantial and gainful. 20 C.F.R. § 404.1572. Work activity is “substantial”

if it “involves doing significant physical or mental activities.” 20 C.F.R. § 404.1572(a). Work

activity is “gainful” if a claimant performs the activity for pay or profit. 20 C.F.R. § 404.1572(b).

       Generally, if a claimant has worked for substantial earnings, then it will be found that the

claimant is able to do substantial gainful activity. 20 C.F.R §§ 404.1574(a)(1), 416.974(a)(1). The

regulations provide that earnings “will ordinarily show” substantial gainful activity when the

claimant’s monthly earnings averaged more than $700 between July 1999 through December 2000,

and, beginning January 1, 2001, more than the previous year or the average monthly earnings were

more than $700, adjusted for changes in the national average wage index. 20 C.F.R. §

404.1574(b)(2); McCrea v. Astrue, 407 F. App’x 394, 396 (11th Cir. 2011). If the claimant’s

earnings are less than the amount necessary to establish a presumption of substantial gainful

activity, the Commissioner “will generally consider . . . that [the claimant has] not engaged in

substantial gainful activity.” 20 C.F.R. §§ 404.1574(b)(3)(i) and 416.974(b)(3)(i).

       In this case, the Court finds no error in the ALJ’s determination that Plaintiff is capable of

performing her past relevant work as a solderer. The record shows that Plaintiff worked for two

years soldering circuit boards for cable equipment for CPE Plus. Further, as Plaintiff concedes,

her wages for her soldering work in 2012 were above the threshold established by the SSA earnings



                                                -6-
guidelines for 2012. (Doc. 23 p. 6). In 2012, Plaintiff’s monthly average earnings were $1,023,

while the presumptive threshold level was $1,010. See “Substantial Gainful Activity”, Social

Security Administration, available at https://www.ssa.gov/oact/COLA/sga.html. Because Plaintiff

performed the soldering work during the past fifteen years, performed it long enough to have

learned it, and her earnings were greater than the amount necessary to establish a presumption of

substantial gainful activity, the ALJ properly concluded that her soldering work qualified as past

relevant work.

       The Court rejects Plaintiff’s argument that her work as a solderer was not past relevant

work because it was performed part time. Even part-time work can lead to a finding of not disabled

if it constitutes a substantial gainful activity. Kelley v. Apfel, 185 F.3d 1211, 1214 (11th Cir. 1999).

       III.      Conclusion

       The decision of the Commissioner is AFFIRMED. The Clerk of the Court is directed to

enter judgment consistent with this opinion and, thereafter, to close the file.

        DONE and ORDERED in Fort Myers, Florida on July 2, 2019.




              Copies furnished to:

              Counsel of Record
              Unrepresented Parties




                                                 -7-
